Name: Commission Implementing Regulation (EU) NoÃ 92/2013 of 1Ã February 2013 amending Implementing Regulation (EU) NoÃ 700/2012 as regards deductions from the Portuguese fishing quotas available for cod, Greenland halibut and redfish and the Spanish fishing quota available for red seabream in certain areas
 Type: Implementing Regulation
 Subject Matter: international law;  fisheries;  Europe
 Date Published: nan

 2.2.2013 EN Official Journal of the European Union L 33/11 COMMISSION IMPLEMENTING REGULATION (EU) No 92/2013 of 1 February 2013 amending Implementing Regulation (EU) No 700/2012 as regards deductions from the Portuguese fishing quotas available for cod, Greenland halibut and redfish and the Spanish fishing quota available for red seabream in certain areas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (3) thereof, Whereas: (1) Firstly, following the publication of Commission Implementing Regulation (EU) No 700/2012 of 30 July 2012 operating deductions from fishing quotas available for certain stocks in 2012 on account of overfishing in the previous years (2), the Portuguese fisheries authorities discovered and notified a mistake in the declarations of catches landed by Spain in their country. (2) Having been consulted, the Spanish fisheries authorities confirmed and corrected the reporting mistake. (3) After correction, it appears that the Portuguese quotas of the 2011 stocks for cod in NAFO area 3M (COD/N3M.), Greenland halibut in NAFO area 3LMNO (GHL/N3LMNO), redfish in NAFO area 3LN (RED/N3LN.), and in EU and international waters of V; international waters of XII and XIV (RED/51214D) were not overfished. (4) The deductions to these 2012 Portuguese fishing quotas as set out in the Annex to Implementing Regulation (EU) No 700/2012 should therefore no longer be applicable. (5) Secondly, Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (3) stipulates, for the stock of red seabream in EU and international waters of IX (SBR/09-), that a maximum of 8 % may be fished in EU and international waters of VI, VII and VIII (SBR/*678-). (6) In the framework of Commission Implementing Regulation (EU) No 700/2011 of 20 July 2011 adding to the 2011 fishing quotas certain quantities withheld in the year 2010 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 (4), the 2011 Spanish quota of red seabream in EU and international waters of IX (SBR/09-) has been increased from 614 to 684 tonnes. (7) Another 30 more tonnes of that stock have been added to the 2011 Spanish quota following an exchange concluded with Portugal on 2 August 2011. (8) Considering the 2011 Spanish final adapted quota for red seabream in EU and international waters of IX (SBR/09-) amounting to 714 tonnes, a maximum of 57,12 tonnes, corresponding to 8 %, of red seabream may have been fished by Spain in EU and international waters of VI, VII and VIII (SBR/*678-). It is this amount that should have been taken into account to fix the Spanish final quota of SBR/*678- to be deducted according to Implementing Regulation (EU) No 700/2012. (9) The deduction applied to the Spanish quota of SBR/*678- should be reduced accordingly. (10) Implementing Regulation (EU) No 700/2012 should therefore be amended accordingly and the amendments should have retroactive effect to the date of entry into force of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 700/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 7 August 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 203, 31.7.2012, p. 52. (3) OJ L 336, 21.12.2010, p. 1. (4) OJ L 190, 21.7.2011, p. 2. ANNEX The Annex to Implementing Regulation (EU) No 700/2012 is amended as follows: (a) on page 56, the line hereunder ES SBR *678- Red seabream EU and international waters of VI, VII and VIII 49,12 62,30 126,8 % 13,18 1 13,18 is replaced by the following: ES SBR *678- Red seabream EU and international waters of VI, VII and VIII 57,12 62,30 109 % 5,18 1 5,18 (b) on page 58, the four lines hereunder are deleted PT COD N3M. Cod NAFO 3M 2 525,70 2 753,80 109,0 % 228,10 1,1 250,91 PT GHL N3LMNO. Greenland halibut NAFO 3LMNO 2 413,80 2 508,20 103,9 % 94,40 1 94,40 PT RED 51214D Redfish EU and international waters of V; international waters of XII and XIV 603,00 719,10 119,3 % 116,10 1,2 a 208,98 PT RED N3LN. Redfish NAFO 3LN 932,80 983,50 105,4 % 50,70 1 50,70